Title: To Thomas Jefferson from Peter Burtsell, 4 January 1822
From: Burtsell, Peter
To: Jefferson, Thomas


                        Sir
                        
                            New York
                            4th Jany 1821
                        
                    I had the pleasure of receiving by mail your letter of 19th Ulto in which you note having received the Copy of ‘Coltors Lacon’ which I had taken the liberty of sending to you—It was intended by me as a small tribute of respect to me of my countrymen who had taken so distinguished a part in her HistoryIt is very gratifying to me that you have done me the honor of accepting the Book—on a further perusal I hope you will find matter to amuse you and less of Paradox & puzzleI am Sir very respectfully Your obt ser
                        Peter Burtsell
                    